Case 2:19-cv-01448-JAK-FFM Document 42-10 Filed 02/03/20 Page 1 of 13 Page ID
                                   #:907




                                 Exhibit L
Case 2:19-cv-01448-JAK-FFM Document 42-10 Filed 02/03/20 Page 2 of 13 Page ID
                                   #:908




                          UNITES STATES DISTRICT COURT

                          CENTRAL DISTRICT OF CALIFORNIA



        JAMES RUTHERFORD, an individual,)
                                                   )
                                 Plaintiff,        )
                                                   )
                    vs.                            )    Case No.
                                                   )    2:19-cv-01448-JAK-FFMx
        USA GAS, a business of unknown             )
        form; THRIFTY OIL CO., a                   )
        California corporation; and                )
        DOES 1-10, inclusive,                      )
                                                   )
                                 Defendants.       )
        ___ _ _ _____ ______ __ )




                                   DEPOSITION OF

                                 JAMES RUTHERFORD

                              LOS ANGELES,    CALIFORNIA

                                 OCTOBER 23, 2019




        Reported by:
        LELIA C. HASUIKE
        CSR 11082
        No. 19-83888




                                               I        G:   THE SULLIVAN GROUP
                                                             OF COURT REPORTERS
                                                             SUL LI VAN COL/ RTRE PO RT E RS.COM

                                                       PHONE 855.525.3860     I 323.938.8750
Case 2:19-cv-01448-JAK-FFM Document 42-10 Filed 02/03/20 Page 3 of 13 Page ID
                                   #:909




      1             Q   And on May 17th when you went there, tell me

      2    exactly where you went on the site once you entered the

      3    site.

      4             A   Yeah.     Unfortunately, I don't have much

      5    recollection of the May 17th visit.          I just don't

      6    remember.

      7             Q   Can you recall anything about the May 17

      8    visit?

      9             A   No.     No.

    10              Q   Do you recall any problems you may have

    11     encountered on May 17th?

    12              A   No.     I'm sorry.   I don't.

    13              Q   Is there a reason you recall going there on

    14     May 17th but cannot recall anything about it?

    15              A   I just -- I know that I was there in May, and

    16     I remember that I had a receipt for being there in May.
    17     But I don't remember anything else why I was there.           I

    18     don't think I got gas.       So I'm not sure why I was there.

    19              Q   And just so we're clear, do you recall

    20     experiencing any problems on May 17th, 2018, while at

    21     the service station?

    22              A   Yeah, I don't recall.
/   ' 23            Q   So have you now told me everything you can

    24     recall about your visit to the service station on
     25    May 17, 2018, including any problems you may have


                        THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                39
Case 2:19-cv-01448-JAK-FFM Document 42-10 Filed 02/03/20 Page 4 of 13 Page ID
                                   #:910




    1    site?

    2            A    As I recall, yes.

    3            Q    So let's turn now to what you described as a

    4    visit to the site in the past 90 days.          Do you recall a

    5    recollection of where you were coming from on that

    6    occasion?

    7            A    No.

    8            Q    On that occasion do you recall where you were

    9    going to?

   10            A    No.

   11            Q    Do you recall why you stopped at the service

   12    station on this occasion?

   13            A    Yes.

   14            Q    And what was the reason or reasons?

   15            A    To see if they had made the parking

   16    compliant, ADA compliant.

   17            Q    Any other reason?

   18            A    I don't recall.

   19            Q    Did you buy any fuel or food or beverage or

   20    any other products?

   21            A    Not that I recall.

   22            Q    Did you actually go onto the site on this

   23    occasion, or did you just drive by it?

   24            A    I think I was on the property.

   25            Q    Did you get out of your car?


                       THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                45
Case 2:19-cv-01448-JAK-FFM Document 42-10 Filed 02/03/20 Page 5 of 13 Page ID
                                   #:911




    1           A     I don't think so.

    2           Q     You were driving your Lexus?

    3           A     Yes.

    4           Q     Were you alone?

    5           A     Yes.

    6           Q     Would it be accurate to say that on this

    7    occasion, you simply drove across the lot to see if any

    8    changes had been made but you did not stop on the lot?

    9           MR. HASHEMI:      Argumentative.

   10           THE WITNESS:      Yeah.   I mean, that's - - yeah.      I

   11    would have drove close to the parking area, handicap

   12    accessible parking, to see if -- to inspect it from the

   13    car to see if any changes had been made, correct.

   14           BY MR. GRAVELLE:

   15           Q     Have you now told me everything you can

   16    recall about this most recent visit to the site within
   17    the past 90 days?

   18           A     Yes, sir.

   19           Q     Have you now told me today about all

   20    occasions you can recall visiting the site?

   21           A      I believe so, yes.

   22           Q     And have you now told me today about all

   23    reasons you believe there are ADA problems at the site?

   24           MR. HASHEMI:      Calls for expert testimony.

   25    Compound.


                       THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                46
Case 2:19-cv-01448-JAK-FFM Document 42-10 Filed 02/03/20 Page 6 of 13 Page ID
                                   #:912




    1    questions.

    2            MR. HASHEMI:    No problem.

    3                 Are we on record still?

    4            MR. GRAVELLE:     Yes, we are.

    5            Q    Okay.     Mr. Rutherford, I see in one of the

    6    pictures in Exhibit 3 you have your Husky level, and

    7    I -- this is a sincere question.          I don't want to come

    8    off as facetious, but I really got to know.           Because

    9    when I see this, my initial reaction is he's using a

   10    one-foot level because he's trying to skew the results

   11    instead of D.O.J. recommended two-foot level.

   12                 You seem to be pretty knowledgeable in this

   13    area, so why were you using a one-foot level?

   14            A    How do I answer that?        I guess the answer is

   15    that's what I've always used.

   16            MR. GRAVELLE:     I'd suggest we take maybe a

   17    10-minute break.

   18            MR. HASHEMI:     Yeah,   that's fine.

   19            MR. GRAVELLE:     All right.     We're off the record.

   20                  (Brief recess.)

   21            MR. GRAVELLE:     We're back on the record.

   22            Q    The -- what you described as the disabled

   23    parking stall to the left of the convenience store where

   24    the white and blue car are on Exhibit 4, do you recall

   25    that?


                       THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                57
Case 2:19-cv-01448-JAK-FFM Document 42-10 Filed 02/03/20 Page 7 of 13 Page ID
                                   #:913




    1           A     Yes.

    2           Q     Okay.    You don't believe that is a disabled

    3    parking stall, do you?

    4           A     I do not.    That's correct.

    5           Q     You believe it previously was a disabled

    6    parking stall but no longer is; correct?

    7           MR. HASHEMI:      Are you referring to this

    8    {indicating)?

    9           MR. GRAVELLE:      {Nonverbal response.)

   10           THE WITNESS:      Correct.

   11           BY MR. GRAVELLE:

   12           Q     The fact that it is no longer a disabled

   13    parking stall, do you have a problem with how it is

   14    right now?

   15           MR. HASHEMI:      Objection.    Vague.

   16           THE WITNESS:      I don't know how it is right now.

   17           BY MR. GRAVELLE:

   18           Q     Okay.    Well, looking at -- that's a fair

   19    response.     Looking on page 2 of Exhibit 3, which I can

   20    represent to you and your counsel appears to be a

   21    photograph of that stall we're referring to

   22           MR. HASHEMI:      In it's current state?

   23           MR. GRAVELLE:      Well, I don't recall when this

   24    photograph -- I don't know when the photograph was

   25    taken, and I don't know the current state.


                       THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                58
Case 2:19-cv-01448-JAK-FFM Document 42-10 Filed 02/03/20 Page 8 of 13 Page ID
                                   #:914




    1    it.   Do you have difficulty walking?

    2           A     On occasion.

    3           Q     Do you have difficulty standing?

    4           A     On occasion.

    5           Q     Do you have difficulty sitting?

    6           A     Again, on occasion.

    7           Q     Do you have difficulty grasping objects?

    8           A     Yes.

    9           Q     Have you ever been diagnosed by a healthcare

   10    provider with -- have you ever -- strike that.

   11                 Have you ever been diagnosed by any

   12    healthcare provider with respect to any condition that

   13    you believe may make it difficult for you to walk,

   14    stand, sit, or grasp objects?

   15           MR. HASHEMI:      Objection.     Compound.

   16    Argumentative.
   17                 Go ahead.

   18           THE WITNESS:      Yes.

   19           BY MR. GRAVELLE:

   20           Q     And what are those -- what is that condition

   21    or those conditions?

   22           A      So I've been diagnosed with a spinal

   23    stenosis, herniated disk, possible fractured sacrum,

   24    inflamed -- what do you call it? -- oh, for crying out

   25    loud -- facet -- facet,         f-a-c-e-t,   joints, degenerative


                       THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                62
Case 2:19-cv-01448-JAK-FFM Document 42-10 Filed 02/03/20 Page 9 of 13 Page ID
                                   #:915




    1    when you -- in the course of the day, how often do you

    2    use a rollator as compared to not using a rollator when

    3    you're outside of your house?

    4           A     During -- rephrase the question, please.

    5           Q     Sure.    Sure.

    6           MR. HASHEMI:     Let me just object to the last

    7    question as it lacks foundation,        it's argumentative, and

    8    mischaracterizes the unverified allegations of the

    9    Riverside District Attorney's office.          But let's

   10    proceed.

   11           BY MR. GRAVELLE:

   12           Q     Yeah.    So have you on any occasions ever

   13    opened doors manually instead of pressing a disabled

   14    button?

   15           A     Sure.

   16           Q     And have you ever frequented businesses

   17    without using your rollator?

   18           A     Yes.

   19           Q     If you had to estimate over the last two

   20    years, what percentage of time -- times do you frequent

   21    businesses not using your rollator?          Or you can -- I'm

   22    happy to ask it as what percentage of time over the last

   23    years have you frequented businesses using your rollator

   24    if it's easier?

   25           A     Over the past two years?


                       THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                66
Case 2:19-cv-01448-JAK-FFM Document 42-10 Filed 02/03/20 Page 10 of 13 Page ID
                                    #:916




     1            Q      In general, yes.      I'm trying to make it a

     2   reasonable time frame.          And I'm looking at the period in

     3   which the allegations of our complaint pertain to.

     4            A      Okay.    I'd really be guessing because, again,

     5    I don't keep notes.          I'd say 20 percent.

     6            Q      Of the time?

     7            A      Yes.

     8            Q      You use the rollator?

     9            A      Right.    80 percent of the time I don't.       And,

    10    again, that's a guess.

    11            Q      Other than a rollator, do you need --

    12            A      And that's -- excuse me.      Let me -- I should

    13    really finish with -- and that's in the past, and that

    14    doesn't presume that that's going to be in the future as

    15    well.       I mean, one of the problems that I have is that

    16    it is degenerative.          And so it's -- the prognosis
    17    it's not going to heal.          I'm not going to heal.     I'm not

    18    going to get better.          It's -- part of it is old age.

    19    It's only going to get worse, and so the future, you

    20    know, I'll be using it more than I ever have, so ...

    21            Q       Do you have a disabled placard from the

    22    Department of Motor Vehicles?

    23            A       Yes, I do.

    24            Q      And have you had that continuously since

    25    January 1, 2018?


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                 67
Case 2:19-cv-01448-JAK-FFM Document 42-10 Filed 02/03/20 Page 11 of 13 Page ID
                                    #:917




     1            A      Yes.

     2            Q      Do you have an estimate of when you first got

     3    a disabled placard from the Department of Motor

     4    Vehicles?

     5            A       Yeah.     It was -- I believe it was 2014,   '15,

     6    maybe   1
                      16, something like that, I think.

     7            Q       Other than a rollator, do you use any other

     8    medical devices to assist you with either walking,

     9    standing, sitting?

    10            A       I don't know if they're referred to as -- I

    11    use canes.       I have       I have a half a dozen different

    12    types of canes that I use.          I use a wheelchair from time

    13    to time.       Not often, thankfully.

    14            Q       Is it a mechanized wheelchair?

    15            A       No.

    16            Q       What would be the reason for using the
    17    wheelchair and not the rollator?

    18            A       Pain.     Pain is the reason.   Yeah.

    19            Q       In other words, you're experiencing different

    20    levels of pain?

    21            A       Yeah.     At times in the past it's been

    22    excruciating.         Spinal stenosis can be excruciating, can

    23    be in excruciating pain.          So you can take one step and

    24    it's -- you're okay.          Two steps it starts hurting.

    25    Three steps it hurts more.          Four steps it really hurts.


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                 68
Case 2:19-cv-01448-JAK-FFM Document 42-10 Filed 02/03/20 Page 12 of 13 Page ID
                                    #:918




     1            MR. HASHEMI:       No further questions.

     2

     3                           -FURTHER EXAMINATION-

     4            BY MR. GRAVELLE:

     5            Q      Did you ever use a cane at the U.S.A. service

     6    station we've been talking about today?

     7            A      I believe so.

     8            Q      On what occasion?

     9            A      I don't recall which one of the occasions.

    10            Q      Was it the occasion in January of 2018?

    11            A      No.   January I'm pretty sure I had the

    12    rollator.      And the other occasions, I think I had the

    13    cane.       I'm not 100 percent positive which occasions I

    14    had the cane and which occasions I had the rollator.

    15            Q       Is it possible that you did not have the cane

    16    or the rollator on one of those occasions?
    17            A       Is it --

    18            MR. HASHEMI:        Argumentative.

    19                    Go ahead.

    20                    Calls for speculation.

    21            THE WITNESS:        Anything is possible.   Not likely.

    22            BY MR. GRAVELLE:

    23            Q       Can you -- I guess let me rephrase it.       Can

    24    you -- on those other occasions, can you recall

    25    specifically whether you had the rollator, the cane, or


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                 87
Case 2:19-cv-01448-JAK-FFM Document 42-10 Filed 02/03/20 Page 13 of 13 Page ID
                                    #:919




     1                          Reporter's Certificate

     2

     3                 I, LELIA C. HASUIKE, a Certified Shorthand

     4   Reporter of the State of California, do hereby certify:

     5                 That the foregoing proceedings were taken

     6   before me at the time and place herein set forth;           that

     7   any witnesses in the foregoing proceedings, prior to

     8    testifying, were administered an oath; that a record of

     9    the proceedings was made by me using machine shorthand

    10   which was thereafter transcribed under my direction;

    11    that the foregoing transcript is a true record of the

    12    testimony given.

    13                 Further,      that if the foregoing pertains to the

    14    original transcript of a deposition in a Federal Case,

    15   before completion of the proceedings, review of the

    16    transcript       [X] was   [ ] was not requested.

    17                 I   further certify I am neither financially

    18    interested in the action nor a relative or employee of

    19    any attorney or any party to this action.

    20                 IN WITNESS WHEREOF,      I have this date

    21    subscribed my name.

    22    Dated:   November 5, 2019

    23
                                            LELIA C. HASUIKE
    24                                      CSR No. 11082

    25


                           THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                 92
